DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
1.      A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-2-21 has been entered.
 
                Response to Arguments 
2.      Applicant’s arguments filed 9-2-2021 have been fully considered but are moot in view of the new ground(s) of rejection(s).

				          Claim objections
3.      Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming the pending double patenting rejections.

Claim Rejections - 35 USC § 103
4.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.      Claims 1-3, 7, 15-16, 18-20, 22-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bilinkski et al., US 2013/0246522, in view of Gonnen et al., US 2014/0136990, and in further view of Brush et al., US 2009/0254614.

       Regarding claim 1, Bilinksi teaches a computer-implemented method comprising:
       determining a plurality of video identifiers of a plurality of videos having playback associated with the first user (See Fig.4; [0006], [0036]-[0042], and [0047]);
       providing, for presentation to the first user in a group communication user interface of a group chat service, the plurality of video identifiers of the plurality of videos comprising at least a subset of the videos, wherein the first user is one of a plurality of users of the group chat service that participate in a group communication (See Fig.3A-3C and [0036]-[0042]),
         wherein the group communication represents an exchange of messages between the plurality of users, the messages comprising messages entered by the plurality of users via the group communication UI of the group chat service (See Fig.3A-3C and [0041]);

           causing the at least one selected video to be shared with other users in the group communication via a presentation of the at least one selected video in the group communication UI of the group chat service (See Fig.3A-3C and [0036]-[0047]).
        
       Bilinkski is silent with respect to wherein the exchange of messages is text is displayed in the group communication UI of the group chat service, wherein the exchanged messages are visible to the plurality of users in the group communication UI of the group chat service as an ordered stream of posts; the selected shared video presentation as a message from the first user to the other users of the plurality of users participating in the group communication, wherein the message with the at least one selected video is presented as one of the exchanged messages visible to the plurality of users as the ordered stream of posts, and wherein the at least one selected video in the message is displayed with a playback UI element which when selected, starts playback of the video.
        However, in the same field of endeavor, Gonnen teaches of wherein the exchange of messages is text and is displayed in the group communication UI of the group chat service, wherein the exchanged messages are visible to the plurality of users in the group communication UI of the group chat service as an ordered stream of posts (See figs, 7-8, 12, and 16; [0040]); the selected shared video presentation as a message from the first user to the other users of the plurality of users participating in the group 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bilinksi to have incorporated the teachings of Gonnen for the mere benefit of allowing easier access to the video such that can be displayed with the message/alert of the content.

       The combination of Bilinki and Gonnen is silent with respect to the determining based on a consumption history data of a first user and the plurality of videos and selected video comprising videos recently watched by the first user.

       However, in the same field of endeavor, Brush teaches of the determining based on a consumption history data of a first user and the plurality of videos and selected video comprising videos recently watched by the first user (See [0028]-[0031]).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bilinksi and Gonnen to have incorporated the teachings of Brush for the mere benefit of more easily and conveniently being able to select more relevant content that is likely to want to be shared.

      transmitting, to the client devices of the other users, the at least one video identifier of the at least one recently selected video or at least one distribution identifier of the at least one recently watched selected video (See Bilinski, [0046]-[0049]; Gonnen, [0077]; Brush, [0028]-[0031]). 
       Regarding claim 3, the combination teaches the computer-implemented method of claim 2 wherein causing the at least one recently selected video to be shared with the other users in the group communication comprises: 
       transmitting, to the first client device, the at least one distribution identifier of the at least one recently selected video (See Bilinski, [0046]-[0049] which discloses of sending the list of programs such that the user can select; Gonnen, [0077]; Brush, [0028]-[0031]). 
     Regarding claim 7, the combination teaches the computer-implemented method of claim 1, further comprising:
      receiving user input comprising search parameters for a video (See Bilinski, Fig.4, [0032]-[0047]);

      sending the search suggestions and search results to the first client device (Bilinski, [0046]-[0049] which discloses of sending the list of programs such that the user can select; Brush, [0028]-[0031]). 
       Regarding claim 15, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1.
       Regarding claim 16, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2. 
       Regarding claim 18, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 7. 
       Regarding claim 19, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1.
       Regarding claim 20, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2. 
       Regarding claim 22, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1. Furthermore, Bilinksi (See [0056]) and Gonnen (See Fig.8-12) teaches of a mobile device.

       receiving user input comprising the selection of the at least one video identifier of the at least one selected recently watched video (See Bilinksi, [0032]-[0047]; Brush, [0028]-[0031]);
        presenting, in a portion of the group communication GUI on the mobile device of the first user, the at least one video identifier of the at least one recently selected video or at least one distribution identifier of the at least one recently selected video (See Bilinski [0027]-[0029] mobile device; [0036]-[0037]; [0046]-[0049]; Brush, [0028]-[0031]); and 
      upon receiving a user request to share the at least one selected recently watched video with the one or more other users, transmitting, to the server, an indication of sharing the at least one selected recently watched video with the one or more other users (See Bilinski, [0027]-[0029] and [0046]-[0049]; Brush, [0023]-[0031]; Fig.4-5), wherein the server is to transmit, to mobile devices of the one or more other users, the at least one video identifier of the at least one selected recently watched video or the at least one distribution identifier of the at least one selected recently watched video for presentation in the group communication GUI (See Bilinski, [0027]-[0029] and [0046]-[0049]; Brush, [0023]-[0031] and Fig.4-5).       
.
6.      Claims 4, 6, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bilinkski et al., US 2013/0246522, in view of Gonnen et al., US 2014/0136990, in view of Brush et al., US 2009/0254614, and in view of Khambete, US 2010/0299522.
       Regarding claim 4, the combination of Bilinski, Gonnen, and Brush teaches the computer-implemented method of claim 1. The combination is silent with respect to further comprising filtering the plurality of video identifiers to remove videos that are not shareable in the group communication. 
        However, in the same field of endeavor, Khambete teaches of comprising filtering the plurality of video identifiers to remove videos that are not shareable in group communication (See [0107]). 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bilinski, Gonnen, and Brush to have incorporated the teachings of Khambete for the mere benefit of displaying only results that are relevant to other users.
      Regarding claim 6, the combination of Bilinski, Gonnen, and Brush teaches the computer-implemented method of claim 1, further comprising: 

       determining a group communication history (See Bilinksi, [0036], and [0074]-0077]; Gonnen, [0012], [0045], and [0067]-[0072]); and
       filtering the identifiers of trending or suggested videos (See Bilinski, [0046]-[0049]; Brush, [0028]-[0031])
       The combination is silent with respect to wherein the filtering is to remove videos that are not shareable in the group communication. However, in the same field of endeavor, Khambete teaches of comprising filtering the plurality of video identifiers to remove videos that are not sharable in the group communication (See [0107]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings Bilinski, Gonnen, and Brush to have incorporated the teachings of Khambete for the mere benefit of displaying only results that are relevant to the other users.
        Regarding claim 24, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4.
7.      Claims 5, 17, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bilinkski et al., US 2013/0246522, in view of Gonnen et al., US 2014/0136990, in view of Brush et al., US 2009/0254614, and in view of Dureau et al., US 2011/0289530.

       However, in the same field of endeavor, Dureau teaches of comprising filtering the plurality of video identifiers to remove videos that have already been added (See [0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bilinski, Gonnen, and Brush to have incorporated the teachings of Dureau for the mere benefit of preserving bandwidth and space while displaying content listings.
       Regarding claim 17, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5. 
       Regarding claim 21, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5. 
       Regarding claim 25, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5.

   Contact

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov